WR-86,973-03
                                                                    COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
                                                                     Transmitted 10/6/2017 5:16 PM
                                                                       Accepted 10/6/2017 5:17 PM
                                                                             DEANA WILLIAMSON
                                NO. WR-86,973-03                                            CLERK

                   IN THE COURT OF CRIMINAL APPEALS           RECEIVED
                                                       COURT OF CRIMINAL APPEALS
                            AT AUSTIN, TEXAS                  10/6/2017
                                                        DEANA WILLIAMSON, CLERK
                 ________________________________________

                         EX PARTE ADAM REPOSA
                 ________________________________________

 THE STATE’S RESPONSE OPPOSING APPLICANT’S EMERGENCY
 MOTION FOR STAY AND/OR MOTION FOR BOND PENDING THE
           FILING OF WRIT OF HABEAS CORPUS

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

      The State of Texas, by and through the County Attorney for Travis County,

respectfully moves this Court to deny applicant’s emergency motion for stay

and/or motion for bond pending the filing of writ of habeas corpus. In support

thereof, the State submits the following:

                                            I.

                                Procedural History

      On March 27, 2017, Applicant Adam Reposa was held in contempt by the

Honorable Nancy Hohengarten, Presiding Judge of Travis County Court at Law

No. 5. Judge Hohengarten issued her findings of contempt on April 3, 2017. On

June 19, 2017, the contempt case was scheduled for a hearing on the merits.

However, Applicant failed to appear for trial and a capias for his arrest was issued